                     UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 DAVID E. MURRAY,                         )
                                          )
                          PLAINTIFF       )
                                          )
 V.                                       )       CIVIL NO. 2:15-CV-484-DBH
                                          )
 WAL-MART STORES, INC.,       ET AL.,     )
                                          )
                          DEFENDANTS      )


        ORDER ON PLAINTIFF’S MOTION FOR RECONSIDERATION


      The plaintiff has filed an “Objection to Courts’ Decision” attacking my

ruling of September 24, 2018. I will treat it as a motion for reconsideration, and

the motion for reconsideration is DENIED. The defendants say that it is moot

because the deposition has now occurred.         Whether or not it is moot, the

plaintiff’s arguments do not persuade me that my original ruling is incorrect and

should be reconsidered.

      SO ORDERED.

      DATED THIS 15TH DAY OF OCTOBER, 2018

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
